November 3, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                  ACOUSTICAL MATERIALS SUPPLY, Appellant

NO. 14-09-00168-CV                      V.

CASTLEROCK & CO., INC., A/K/A CASTLEROCK INVESTMENT GROUP A/K/A
         EXQUISITE DESIGNS BY CASTLEROCK & CO., D/B/A
       CASTLEROCK INVESTMENT GROUP, BRAD JONES, AND
           COUNTRYWIDE HOME LOANS, INC., Appellees
                        ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 27, 2009. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
ACOUSTICAL MATERIALS SUPPLY.
      We further order this decision certified below for observance.